DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 05/07/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment 
Preliminary amendment to the claims filed on 05/07/2020 is acknowledged by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “414” has been used to designate both “public key 414” and “first hash 414”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 612 (see, e.g., fig. 6); and 706 (see, e.g., fig. 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to specify the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 1 is objected to because of the following informality: Claim 1 recites “each element of verification key” in line 10. Examiner suggests amending to, e.g., “each element of the verification key […]”. Appropriate correction is required.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sward et al. (NPL: “Data Insertion in Bitcoin’s Blockchain”, July 2017, Hereinafter “Sward”) in view of Ben-Sasson et al. (NPL: “Succinct Non-Interactive Arguments for a von Neumann Architecture”, December 2013, Hereinafter “Ben-Sasson”).
Regarding claim 1, Sward teaches a computer-implemented method, comprising: 
obtaining a first script associated with a blockchain transaction (pgs. 6-7, § 5 – Redeem Script <i.e., a first script> is obtained for a P2SH blockchain transaction), the first script comprising: 
a first set of commands (pgs. 6-7, § 5 and pg. 12, Fig. 6 – Redeem Script comprises operation commands such OP_EQUALVERIFY and OP_HASH160); and 
one or more cryptographic hash values (pgs. 6-7, § 5 and pg. 12, Fig. 6 – Redeem Script comprises hashes of data elements); 
generating a second script (pg. 7, § 5 and pg. 12, Fig. 6 – Input Script <i.e., a second script> is produced) comprising: 
a second set of commands (pg. 7, § 5 and pg. 12, Fig. 6  – Input Script includes operation commands such as PUSH DATA); 
one or more subsets of a plurality of elements (pg. 6, § 5 and pg. 12, § 8 – the Input Script comprises a plurality of 520 byte DATA elements <e.g., DATA elements 1-3> which form a file, and a plurality of other elements <i.e., DATA elements are a subset of the elements>), wherein the plurality of elements collectively form a [[large file]] (pg. 6, § 5 and pg. 12, § 8 – the plurality of 520 byte elements <i.e., the subset> collectively forms a large file) and the one or more subsets collectively include each element of [[large file]] (pg. 6, § 5 and pg. 12, § 8 – the subset of DATA elements includes each 520 byte element which create the large file); 
the first script (pgs. 7, § 5 and pg. 12, Fig. 6 – Redeem Script <i.e., first script> included in the Input Script); 
and an identifier associated with a computer system generating the second script (pgs. 6-7, § 5 and pg. 12, Fig. 6 – user/computer’s digital signature is included the Input Script <i.e., identifies originator>; Note: Applicant Specification at [0066] specifies digital signatures as identifiers); and 
generating an attestation that the computer system has access to the verification key based at least in part on executing the first set of commands and the second set of commands in connection to determine that the one or more cryptographic hash values match the one or more subsets of the verification key (pgs. 6-7, § 5 and pg. 12, Fig. 6 – OP_EQUALVERIFY operations are executed comparing the DataHashes in the Redeem Script against the stored plurality of DATA elements <i.e., subset> in the Input Script, and the signature of the originator is further checked with the public key <i.e., attesting to the originators identity>; Note: When the scripts execute and the signature matches the public key, this attests that the computer system/originator has access to the large file <as they also included they file in the Input Script as in, e.g., pg. 12, Fig. 6>).
While Sward teaches a method for receiving a file with a large size to be stored on a blockchain, dividing the file into a plurality of elements, and storing the elements on the blockchain (see, e.g., Sward at pgs. 6-7, § 5), Sward appears to fail to specifically disclose wherein the large file is a verification key. 
Large verification keys are well known in the art, see, e.g., Ben-Sasson at pg. 27, wherein the size of a verification key in an zk-SNARK elliptic-curve verification system scales based on the input size (e.g., in Fig. 12, an input size of 360 B has a corresponding verification key of 820 B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage technique of Sward with the teachings of Ben-Sasson when storing large verification keys on the blockchain, so that the stored verification keys comply with the 520 Byte storage element limit of the blockchain (see, e.g., Sward at pg. 3, § 3.2 with Ben-Sasson at pg. 27, fig. 12).

Regarding claim 3, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein the first set of commands and the second set of commands collectively comprise instructions to determine whether a first cryptographic hash value of the one or more cryptographic hash values matches a hash output based at least in part on a subset of the one or more subsets of the verification key (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – OP_EQUALVERIFY operations <i.e., commands> in the Redeem Script <i.e., first set of commands> and PUSH operations in the Input Script <i.e., second set of commands> are executed to compare the DataHashes in the Redeem Script against determined hashes of the stored plurality of DATA elements <i.e., subset> of the large file in the Input Script; Ben-Sasson at, e.g., fig. 12, further teaches wherein such large files may be verification keys).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage technique of Sward with the keys of Ben-Sasson, wherein the first set of commands and the second set of commands collectively comprise instructions to determine whether a first cryptographic hash value of the one or more cryptographic hash values matches a hash output based at least in part on a subset of the one or more subsets of the verification key, to ensure integrity, and that the stored verification keys comply with the 520 Byte storage element limit of the blockchain (see, e.g., Sward at pg. 3, § 3.2 with Ben-Sasson at pg. 27, fig. 12).

Regarding claim 4, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 3, wherein the hash output is generated using at least a SHA-256 and a RIPEMD-160 cryptographic hash algorithm (Sward at pg. 7, § 5 – OP_HASH160 is used for the hashing operation; Pg. 15, element “24” – the HASH160 operation is shorthand for RIPEMD(SHA256(RedeemScript)).  

Regarding claim 5, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein obtaining the first script comprises: identifying the one or more subsets of the verification key (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – the Input Script comprises a plurality of 520 byte DATA elements <e.g., DATA elements 1-3> which form a large file, and a plurality of other elements <i.e., DATA elements are a subset of the elements>; Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be a verification key); and calculating, for each subset of the one or more subsets of the verification key, a corresponding cryptographic hash value (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – OP_EQUALVERIFY operations <i.e., commands> in the Redeem Script <i.e., first set of commands> and PUSH operations in the Input Script <i.e., second set of commands> are executed to compare each DataHashes in the Redeem Script against determined hashes of each of the stored plurality of DATA elements <i.e., subset> of the large file in the Input Script; Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys), wherein the one or more cryptographic hash values comprises each corresponding cryptographic hash value (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – OP_EQUALVERIFY operations <i.e., commands> in the Redeem Script <i.e., first set of commands> and PUSH operations in the Input Script <i.e., second set of commands> are executed to compare the DataHashes in the Redeem Script against determined hashes of each of the stored plurality of DATA elements <i.e., subset> of the large file in the Input Script; Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage technique of Sward with the keys of Ben-Sasson, wherein obtaining the first script comprises: identifying the one or more subsets of the verification key; and calculating, for each subset of the one or more subsets of the verification key, a corresponding cryptographic hash value, wherein the one or more cryptographic hash values comprises each Sward at pg. 3, § 3.2 with Ben-Sasson at pg. 27, fig. 12).
  
Regarding claim 6, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, further comprising, contingent upon verifying the generated attestation (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – OP_EQUALVERIFY operations are executed comparing the DataHashes in the Redeem Script against the stored plurality of DATA elements <i.e., subset> in the Input Script, and the signature of the originator is further checked with the public key <i.e., attesting to the originators identity>; Note: When the scripts execute and the signature matches the public key, this attests that the computer system/originator has access to the large file <as they also included they file in the Input Script as in, e.g., pg. 12, Fig. 6), transferring control of digital assets encumbered by the blockchain transaction to the computer system (Sward at pgs. 6-7, § 5 and pg. 12-13, § 9 – the large file is published onto the blockchain for access by other computing nodes; see also, e.g., pgs. 9-10 – wherein satoshis <i.e., digital assets> are received by the blockchain minor from the user for publishing the file).  

Regarding claim 7, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 6, further comprising obtaining the first script from a second computer system (Sward at pgs. 6-7, § 5 – the user creates the Redeem Script <i.e., first script>, for use with the user’s large file <i.e., same system that is contributes at least part of the digital assets>), wherein the second computer system contributed at least part of the digital assets (Sward at pgs. 9-10 – satoshis <i.e., digital assets> are received by the blockchain minor for publishing the file from a publishing user; Sward at pgs. 6-7, § 5 – the user also creates the Redeem Script <i.e., first script>, for use with the user’s large file <i.e., is from the same system that is contributing at least part of the digital assets>).  

Regarding claim 8, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein the blockchain transaction is a P2SH transaction (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – blockchain transaction is a P2SH transaction).  

Regarding claim 9, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein at least one of the one or more subsets of the verification key is greater or equal to 512 bytes in size and less than or equal to 520 bytes in size (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – subsets of the large file are 517 to 520 bytes; Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage technique of Sward with the keys of Ben-Sasson, wherein at least one of the one or more subsets of the verification key is greater or equal to 512 bytes in size and less than or equal to 520 bytes in size, to comply with the standardized 520 Byte storage limit of the blockchain (see, e.g., Sward at pg. 3, § 3.2 with Ben-Sasson at pg. 27, fig. 12).

Regarding claim 10, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein: the first script is greater than or equal to 58 bytes in size and less than or equal to 104 bytes in size (Sward at pg. 12, Fig. 6 – Redeem Script <i.e., first script> is 104 bytes in size <adding together the byte values of Fig. 12>); and the second script is greater than or equal to 1628 bytes in size and less than or equal to 1650 bytes in size (Sward at pg. 12, Fig. 6 – Input Script <i.e., second script> is 1650 bytes in size <adding together the byte values of Fig. 12>). 

Regarding claim 11, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein the blockchain transaction is a standard transaction in accordance with a blockchain protocol (Sward at pgs. 2-3, § 3.1 – the transactions are standard blockchain/bitcoin transactions).  

Regarding claim 12, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein each element of the verification key is in exactly one of the subsets (Ben-Sasson at pg. 27, fig. 12 – verification key size is 475 Bytes when the input size is 23 Bytes; Sward at pgs. 6-7, § 5 limits element size to 520 Bytes <i.e., when input size is a 23 Byte the 475 Byte key fits into the 520 Byte element>; see also Sward at pg. 12, Fig. 6 – DATA blocks are a subset of all blocks, and comprise all the file’s data; Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage technique of Sward with the keys of Ben-Sasson, wherein each element of the verification key is in exactly one of the subsets, to store keys of varying sizes on the blockchain while complying with the 520 Byte storage element limit of the blockchain (see, e.g., Sward at pg. 3, § 3.2 with Ben-Sasson at pg. 27, fig. 12).

Regarding claim 13, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein the one or more subsets is one subset, the one subset comprising the verification key (Ben-Sasson at pg. 27, fig. 12 – verification key size is 475 Bytes when the input size is 23 Bytes; Sward at pgs. 6-7, § 5 limits element size to 520 Bytes <i.e., when input size is a 23 Byte the 475 Byte key fits into the 520 Byte element>; see also Sward at pg. 12, Fig. 6 – DATA Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage technique of Sward with the keys of Ben-Sasson, wherein the one or more subsets is one subset, the one subset comprising the verification key, to store keys of varying sizes on the blockchain while complying with the 520 Byte storage element limit of the blockchain (see, e.g., Sward at pg. 3, § 3.2 with Ben-Sasson at pg. 27, fig. 12).

Regarding claim 14, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1, wherein: 
the first script further comprises a public key associated with the computer system (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – Redeem Script <i.e., first script> includes the user/system’s public key); 
the identifier associated with the computer system is a digital signature generated using a private key corresponding to the public key associated with the computer system (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – computer’s digital signature is included the Input Script <i.e., identifies originator>; Note: Applicant Specification at [0066] specifies digital signatures as identifiers; with pg. 8, § 6.1 – identifying signature is generating using the user/system’s private key corresponding to the PUBKEY stored in Redeem Script; Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys); and 
the attestation that the computer system has access to the verification key is further based at least in part on the digital signature and the public key (Sward at pgs. 6-7, § 5 and pg. 12, Fig. 6 – OP_EQUALVERIFY operations are executed comparing the DataHashes in the Redeem Script against the stored plurality of DATA elements <i.e., subset> in the Input Script, and the signature of the originator is further checked with the public key <i.e., attesting to the originators identity>; Note: When the scripts Ben-Sasson at e.g., fig. 12, further teaches wherein such large files may be verification keys).

 	Regarding claim 15, the combination of Sward and Ben-Sasson teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (see, e.g., Sward at pg. 8 – system comprises computer nodes that receive and store information, and execute code) according to any claim 1 (see as presented hereinabove with regards to claim 1).  

Regarding claim 16, the combination of Sward and Ben-Sasson teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method (see, e.g., Sward at pg. 8 – system comprises computer nodes that receive and store information, and execute code) according to claim 1 (see as presented hereinabove with regards to claim 1). 

Regarding claim 18, the combination of Sward and Ben-Sasson teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (see, e.g., Sward at pg. 8 – system comprises computer nodes that receive and store information, and execute code) according to claim 3 (see as presented hereinabove with regards to claim 1).  

Regarding claim 20, the combination of Sward and Ben-Sasson teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method (see, e.g., Sward at pg. 8 – system comprises computer nodes that receive and store information, and execute code) according to claim 3 (see as presented hereinabove with regards to claim 1).

Claim(s) 2, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sward in view of Ben-Sasson, further in view of Ben-Sasson et al. (NPL: “Scalable Zero Knowledge via Cycles of Elliptic Curves”; September 2016, Hereinafter “Ben-Sasson 2”).
Regarding claim 2, the combination of Sward and Ben-Sasson teach the computer-implemented method according to claim 1. While the combination of Sward and Ben-Sasson further teach building the keys using the groups of points on an elliptic curve in the zk-SNARKs (see, e.g., Ben-Sasson at pg. 2), the combination of Sward and Ben-Sasson appear to fail to specifically teach wherein an element of the plurality of elements is a point on an elliptic curve. 
However, Ben-Sasson 2 further defines the construction of zk-Snarks (abstract), specifying the verification key as comprising points on the elliptic curve (see Ben-Sasson 2 at pg. 15, “Our Solution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Sward and Ben-Sasson with the teachings of Ben-Sasson 2 for storing keys, wherein an element of the plurality of elements is a point on an elliptic curve, so that keys may subsequently be used with input parameters for proof verification (see, e.g., Sward at pg. 3, § 3.2 with Ben-Sasson 2 at pg. 2, § 1.1).
 
Regarding claim 17, the combination of Sward and Ben-Sasson teach a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method (see, e.g., Sward at pg. 8 – system comprises computer nodes that receive and store information, and execute code) according to claim 2 (see as presented hereinabove with regards to claim 1).  

Regarding claim 19, the combination of Sward and Ben-Sasson teach a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method (see, e.g., Sward at pg. 8 – system comprises computer nodes that receive and store information, and execute code) according to claim 2 (see as presented hereinabove with regards to claim 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Virza (NPL: “On Deploying Succinct Zero-Knowledge Proofs”, September 2017) teaches a zero-knowledge, zk-SNARK blockchain system wherein pay-to-script hash (P2SH) functions are used for storing information on the blockchain (see, e.g., Virza at pg. 13, § 1.2). Parno et al. (NPL: “Pinocchio: Nearly Practical Verifiable Computation”; May 2013) teaches an elliptic curve zero-knowledge key system, wherein key sizes exceed 520 bytes (see, e.g., Parno at § 4.2.1, and Fig. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438